Citation Nr: 0637783	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  02-00 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a spine disorder as 
secondary to service-connected missile wounds.

2.  Entitlement to service connection for a neck disorder as 
secondary to service-connected missile wounds.

3.  Entitlement to service connection for numbness in the 
legs, arms, and hands as secondary to service-connected 
missile wounds, forehead and frontal region.

4.  Entitlement to a compensable rating for missile wounds, 
forehead and frontal region, descried as scars, shell 
fragment wound (SFW), head, and face.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in October 2006.  The motion 
was granted in November 2006.



FINDINGS OF FACT

1.  The veteran does not have a spine disorder that is caused 
or aggravated by a service-connected disability.

2.  The veteran does not have a neck disorder that is caused 
or aggravated by a service-connected disability.

3.  The veteran does not have numbness in the legs, arms, and 
hands that is caused or aggravated by a service-connected 
disability.

4.  There are no visible residuals of the veteran's missile 
wound, and no impairment of the skull.



CONCLUSIONS OF LAW

1.  Service connection for a spine disorder that is the 
result of, or aggravated by a service-connected disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.310 (2006); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

2.  Service connection for a neck disorder that is the result 
of, or aggravated by a service-connected disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 
3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

3.  Service connection for numbness in the legs, arms, and 
hands that is the result of, or aggravated by a service-
connected disability is not warranted.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. §§ 3.102, 3.310; Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

4.  The criteria for a compensable evaluation for missile 
wounds, forehead and frontal region, descried as scars, SFW, 
head, and face have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7800 (2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from July 1950 to July 
1953.  His DD Form 214 reflects that he earned the Combat 
Infantryman Badge (CIB) and was awarded a Purple Heart for 
service in the Korean War.  

The veteran's service medical records (SMRs) were reported as 
missing and presumably destroyed by a fire at the National 
Personnel Records Center (NPRC).  However, the veteran's 
discharge physical examination from July 1953 is of record.  
There is also a report from the Army Surgeon General's Office 
(SGO) regarding the veteran.

The SGO report shows that the veteran was wounded in Korea in 
October 1951.  The wound was to the forehead and frontal 
region and described as a penetrating missile with no nerve 
or artery involvement.  No operation was involved.  The SGO 
report also shows that the veteran was treated for anxiety 
disorder at the Army Hospital in Osaska, Japan.

The July 1953 discharge examination does not reflect a 
finding of any residual from the wound.  The veteran's head, 
skin, neck, back, and extremities were found to be normal.

Associated with the claims folder is a VA Form 10-2593, 
Record of Hospitalization.  The form shows that the veteran 
was hospitalized at a VA hospital in Memphis, Tennessee, in 
August 1954.  The veteran was treated for a cerebral 
concussion, fracture of T-9 and T-10, paralytic ileus, 
secondary to the vertebral fractures, and abrasions of his 
face.  

The veteran did not submit a claim for entitlement to 
disability compensation benefits until the current claim was 
filed in November 2000.  The veteran said that he was injured 
by shrapnel in Korea.  He also said that he had residuals to 
his spine, and neck with headaches, dizziness, and numbness 
in his legs, arms, and hands that were all the result of the 
shrapnel wound.  The veteran identified one physician as 
having provided treatment for the claimed disorders, G. 
Fowler, M.D.

Records were requested, and received, from Dr. Fowler in 
August 2001.  The records covered a period from August 1997 
to August 2001.  They do not provide evidence of treatment 
for any of the claimed disorders.  The veteran was treated 
for residuals of a cerebral vascular accident (CVA) in August 
1997.  He was noted to have some right-sided weakness and 
decreased coordination as a result of the CVA.  The records 
do show that the veteran was treated for diabetes since 1997.  
There is no evidence of any spine or neck disorder, or of 
numbness in the extremities.  Further, there is no mention of 
any type of residual of the wound to the forehead in service.

VA treatment records for the period from February 2000 to 
July 2001 were associated with the claims folder.  The 
records do not reflect any treatment for the claimed 
disorders.  The veteran was noted to have a history of 
arthritis, although the location was not specified.  The 
veteran's diabetes was noted but treatment was through Dr. 
Fowler.

The veteran was granted service connection for missile wound, 
forehead and frontal region (missile wound) in November 2001.  
He received a noncompensable disability rating.  The veteran 
was also denied service connection for, inter alia, a spine 
disorder, neck disorder, and numbness in the legs, arms, and 
hands as secondary to the now service-connected missile 
wound.  

The veteran was afforded a VA general medical examination in 
January 2002.  The examiner noted the veteran's history of 
being wounded in the forehead in service.  The examiner 
reported that the veteran complained of daily headaches, and 
pain in the back of the neck.  The veteran also complained of 
numbness in the legs, arms, and hands and felt that all of 
his complaints were caused by his missile wound.  The 
examiner noted that the veteran was on medication for the 
treatment of diabetes and on a diabetic diet.  The examiner 
noted a history of fracture of the lumbar vertebra and 
hospitalization after a motor vehicle accident (MVA).  X-rays 
of the cervical spine were reported to show evidence of 
degenerative changes.  A computed tomography (CT) scan of the 
head did not show any evidence of any fracture, the same 
result as was noted on x-rays of the skull.  

The examiner provided diagnoses of chronic headaches and neck 
pain that were secondary to the missile wound, degenerative 
joint disease (DJD) of the cervical spine, peripheral 
neuropathy due to longstanding diabetes, and stroke in 1995 
with right-sided weakness that caused a staggering gait.  As 
to the wound the examiner said it was well healed with no 
obvious scar present.  The examiner noted the x-ray and CT 
scan results.  Finally, the examiner stated that the 
veteran's neck pain was due to DJD of the cervical spine.

The veteran disagreed with the noncompensable rating and the 
denial of service connection.  He perfected his appeal in 
June 2002.  The veteran submitted a statement from Dr. Fowler 
in support of his claim.  Dr. Fowler said that the veteran's 
complaints of ". . . neck pain could be medically related to 
the shrapnel he reportedly received to his head, neck and 
back areas during his military service."  

The veteran was granted service connection for headaches and 
dizziness, as secondary to his missile wound, in December 
2002.

The Board remanded the veteran's case in February 2004.  The 
remand noted that the veteran had not been provided with the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159.  Further, the regulations used to evaluate 
disabilities of the skin were amended in 2002 and a new 
examination was required to allow for the evaluation of the 
veteran's disability under the new criteria.  A new 
examination was also needed to provide an etiology opinion in 
regard to the several issues claimed as secondary to the 
service-connected missile wound.  Finally, it was noted that 
Dr. Fowler had not provided any basis for his opinion.  The 
remand allowed that the medical records relied on by Dr. 
Fowler should be obtained 

The Appeals Management Center (AMC) wrote to the veteran in 
March 2004.  The veteran was advised of the development to be 
conducted in his case.  He was asked to provide authorization 
to obtain the records from Dr. Fowler.  

The veteran responded with the requested authorization in 
April 2004.  He also noted that he had received additional VA 
treatment and asked that the records be obtained.

The veteran was afforded a VA examination in September 2004.  
The examiner was the same examiner that conducted the 
examination in January 2002.  The veteran was noted to be 
walking well without any assistive devices.  The examiner 
provided a history of the veteran being wounded in service.  
The examiner noted that the veteran had been taking 
medication for diabetes for 35 years.  X-rays of the cervical 
spine were said to show evidence of DJD.  A chest x-ray was 
interpreted to show evidence of degenerative changes in the 
thoracic spine.  The examiner stated that there was no 
evidence of a scar on the veteran's forehead.  The examiner 
included six color photographs of the veteran's forehead 
which supported the statement of no evidence of a scar.  The 
examiner also said that there was no evidence of any 
disfigurement, no facial asymmetry and that the examination 
of the forehead was normal as was examination of the skin.  

The examiner said that the scar on the forehead was resolved.  
He also said that there was no pathology to account for the 
veteran's complaint regarding his spine and neck disorder and 
examination was negative for any numbness in the legs, arms, 
and hands.  The examiner stated that it was not at least as 
likely as not that the veteran's complaints regarding his 
spine, neck, and numbness were etiologically related to his 
service-connected missile wound.  In assessing the veteran's 
ability to conduct activities of daily living, the examiner 
reported that the veteran denied having any kind of numbness 
or tingling in the hands and feet.

The veteran also had a neurological evaluation to assess his 
complaints of headaches in October 2004.  The examiner 
attempted to locate shrapnel in the veteran's forward but 
reported that he was unable to do so.  The examiner further 
stated that he saw no evidence of any scar.  

Additional records were obtained from Dr. Fowler.  They 
covered a period from August 2001 to December 2004.  The 
records did not document treatment for any of the veteran's 
claimed disorders or residuals of his missile wound.  The 
records did not include any type of a report that would 
support the previous statement that said that the veteran's 
neck pain could be related to his shrapnel wound. 

Additional VA records, for the period from April 2000 to July 
2005, were associated with the claims folder.  The records do 
not show any treatment for the claimed disorders, to include 
any residuals from the veteran's service-connected missile 
wound.  There is a chest x-ray report from April 2001 that 
notes evidence of mild degenerative change in the dorsal 
spine and anterior wedging of some of the lower dorsal and 
upper lumbar vertebral bodies.

II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  Also, a disability is 
service connected if it is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2006).  Moreover, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran is seeking service connection for spine and neck 
disorders and numbness in the legs, arms, and hands.  He is 
not claiming that the disorders were present in service, 
rather he alleges that they are secondary to his service-
connected missile wound.  

The VA and private medical records do not support the 
veteran's contentions.  The only disorder of the neck that 
has been identified is DJD.  The thoracic (dorsal) and lumbar 
spine have been noted to have degenerative changes.  There is 
no evidence to connect those findings with the veteran's 
service-connected missile wound.  In addition, when examined 
in September 2004, the veteran denied any numbness or 
tingling in the hands and feet and examination was negative 
for any numbness in the legs, arms, and hands.  There is no 
evidence of record to the contrary.

Dr. Fowler's statement, as it relates to neck pain, does not 
provide a link to the veteran's service-connected disability, 
either on a causation or aggravation basis.  He stated that 
the shrapnel wound "could" be medically related.  See Bloom 
v. West, 12 Vet. App. 185, 186-87 (1999).  He also said that 
the veteran suffered shrapnel wounds to the neck, and back 
during service as part of his reasoning.  There is no 
evidence to show that the veteran suffered any wound other 
than the one to his forehead.  A physician's opinion is only 
as valid as its factual basis.  See e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Further, Dr. Fowler did not 
provide any opinion as to the cause of the neck pain, e.g. 
DJD.  The Board notes "that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

In light of the veteran's only wound being to his forehead, 
the speculative nature of the opinion, and the September 2004 
opinion from the VA examiner that found the cervical DJD to 
be unrelated to the missile wound, the Board finds little 
probative value in Dr. Fowler's statement.

The evidence of record does not demonstrate that the 
veteran's claimed spine and neck disorder and numbness of the 
legs, arms, and hands are related to his service-connected 
missile disorder.  The claim for service connection is 
denied.

Finally, the Board acknowledges that the veteran is a combat 
veteran.  In a claim for service connection on a direct 
basis, such status might have an impact in determining if a 
condition or disorder was incurred in service.  38 U.S.C.A. 
§ 1154(b) (West 2002); 38 C.F.R. §3.304(d) (2006).  However, 
the veteran is not seeking service connection on a direct 
basis and his claim has been adjudicated on the basis of 
secondary service connection.  Thus, those provisions are not 
for application in this case.

B.  Higher Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  The veteran's claim for a higher evaluation 
for his disability of residuals of a missile wound is an 
original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Substantive changes were made to the schedular criteria for 
evaluating disabilities involving the skin by regulatory 
amendment effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  In evaluating the veteran's 
claim, the Board must analyze the various versions of rating 
criteria applicable to the veteran's claim.  See VAOPGCPREC 
7-2003.  However, even if the Board finds the revised version 
more favorable, the reach of the new criteria can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000.

The veteran's service-connected disability has been rated 
under Diagnostic Code 7800, for evaluating disabilities 
involving scars or disfigurement of the head, face, and neck.  
Under the prior regulations Diagnostic Code 7800 provides for 
a noncompensable evaluation for slightly disfiguring scars of 
the head, face, or neck.  Moderately disfiguring scars 
warrant a 10 percent rating.  See 38 C.F.R. § 4.118 (2002).

The revised criteria for Diagnostic Code 7800, effective from 
August 30, 2002, include several notes that provide the 
foundation for applying the new criteria.  In particular, 
Note (1) provides the eight characteristics of disfigurement 
for purposes of evaluation under 38 C.F.R. § 4.118.  They 
are:

Scar 5 or more inches (13 or more cm.) in 
length.

Scar at least one-quarter inch (0.6 cm.) 
wide at its widest part.

Surface contour of scar elevated or 
depressed on palpation.

Scar adherent to underlying tissue.

Skin hypo- or hyperpigmented in an area 
exceeding six square inches (39 sq. cm.).

Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).

Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).

Skin indurated inflexible in an area 
exceeding six square inches (39 sq. cm.).

38 C.F.R. § 4.118, Note (1) (2006).  Note (2), pertaining to 
tissue loss of the auricle and anatomical loss of both eyes 
or one eye, is not applicable.  Note (3) directs that 
unretouched color photographs should be taken into 
consideration when evaluating under these criteria.  

The revised rating criteria does not provide for a 
noncompensable rating.  See 38 C.F.R. § 4.31 (2006).  A 10 
percent rating is applicable for disfigurement of the head, 
face, or neck, with at least one characteristic of 
disfigurement.  See 38 C.F.R. § 4.118 (2006), Diagnostic Code 
7800.

In this case, the residuals of the veteran's service-
connected missile wound do not warrant a compensable rating 
under either set of regulations.  The VA and private 
treatment records do not document any manifestations related 
to a scar.  The several VA examinations and the October 2004 
neurology evaluation have all reported that there is no 
visible scar.  The VA examiner has stated that there is no 
discernible residual of the wound.  The color photographs 
submitted with the September 2004 examination also document 
the absence of any discernible scar.  X-rays of the skull and 
a CT scan have not shown any residual that can be associated 
with the wound and rated under any other criteria that is not 
already service connected such as hearing loss, headaches, 
and dizziness.    

As there are no identifiable skin residuals from the 
veteran's service-connected missile wound, his claim for a 
compensable rating is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service for the claimed issues or a compensable rating for 
residuals of a missile wound.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2006).

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

The veteran submitted his original claim for disability 
compensation benefits in November 2000.  The RO wrote to the 
veteran in August 2001.  The letter explained the claims 
process, what actions would be taken and how the veteran 
could assist in the development of his claim.  The veteran 
was advised on several specific issues where he could assist, 
to include providing any evidence he had in his possession.  
The veteran was advised of the evidence/information necessary 
to establish service connection.  

The veteran was granted service connection for his missile 
wound in November 2001, the other issues were denied.

The Board remanded the veteran's case for additional 
development in February 2004.  

The AMC wrote to the veteran in March 2004.  He was informed 
of the evidence/information needed to substantiate his claim.  
He was advised of VA's duty to assist and what he needed to 
do in the development of his claim.  The veteran was informed 
of the evidence of record.  He was asked to submit evidence 
to the AMC.

The veteran responded to the AMC's letter with an 
authorization for Dr. Fowler's records and he identified 
additional VA records to be obtained.

The AMC again wrote to the veteran in September 2004.  He was 
advised that records for Dr. Fowler and the VA records had 
been requested.  He was further advised that he would be 
scheduled for a VA examination.  He was asked to submit any 
evidence he had to the AMC

The veteran was issued a supplemental statement of the case 
(SSOC) in October 2005.  The SSOC reviewed the evidence added 
to the record and informed the veteran that his claim 
remained denied.  

The Board finds that the August 2001, March 2004, and 
September 2004 letters to the veteran fulfilled VA's duty to 
notify him regarding the evidence necessary to support his 
claim, what VA is responsible for, what the veteran is 
responsible for, and for notifying the veteran to submit any 
pertinent evidence in his possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  Records were obtained 
from the veteran's private physician.  VA medical records 
were obtained and associated with the claims folder.  The 
veteran was afforded VA examinations.  He submitted a 
statement from his private physician in support of his claim.  
He was scheduled for a Central Office hearing but did not 
report for the hearing.  The claim was remanded for 
additional development.  The veteran has not alleged that 
there is any outstanding evidence pertinent to his claim.

The Board notes that the veteran's SMRs were not available, 
presumably due to the fire at the NPRC in 1973.  Where 
service medical records are presumed destroyed, the Board's 
obligation to explain its findings and to consider the 
benefit of the doubt rule is heightened.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The veteran has been provided with notice of what was needed 
to establish service connection for the claimed issues and a 
higher rating for his service-connected disabilities.  As his 
case turned on the question of secondary service connection, 
the missing SMRs were not a factor in the adjudication of his 
claim.  









	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a spine disorder, as secondary to 
service-connected missile wounds, is denied.

Service connection for a neck disorder, as secondary to 
service-connected missile wounds, is denied.

Service connection for numbness in the legs, arms, and hands, 
as secondary to service-connected missile wounds, is denied.

Entitlement to a compensable rating for missile wounds, 
forehead and frontal region, described as scars, SFW, head, 
and face is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


